Mr. Justice Mercur
delivered the opinion of the court,
The complaint of the plaintiffs in error is, that the court entered a judgment ordering a peremptory writ of mandamus to issue against them. The object of the judgment was to enforce the Act of 4th May 1876, entitled, “An Act for the relief of John Robinson and the estate of William tí. Nelson, deceased.” The act required the school directors of the township of Ayr, inter alia, to levy and assess upon the basis of the last adjusted valuation for school purposes for said township, a tax sufficient to repay and reimburse unto John Robinson, and the administrators of William S. Nelson, deceased, the sum of $700, with interest thereon from the 1st of July 1864. The act also directed that as soon as the collector of said tax received the same, he should pay over to them said sum with interest as aforesaid.
It appears that at a meeting of the citizens of said township, held during the rebellion, Robinson and Nelson were authorized and instructed to pay $1200 commutation money for men drafted into the service to fill- the quota of the township, the citizens present promising that a law would be passed authorizing the repayment of the money thus advanced. They advanced the money, and $700 thereof remained unpaid to them when the Act of 4th May 1876 was passed.
The question is whether this act is in conflict with the constitution of 1874. Art. 3, sect. 7, contains a denial of local and special legislative power over many subjects. Among these it declares the (general Assembly shall not pass any local or special law regulating the affairs of counties, cities, townships, wards, boroughs or school districts, or providing or changing methods for the collection of debts.
The act in question is clearly local. It applies to the township of Ayr only. It gives no power or authority to the officials of any other township or district. The exercise of all power thereby given is restricted within the bounds of the one school district. It is also special. The tax was to be levied and collected for one specific purpose. That purpose was to pay a certain sum of money to the persons named in the act. The money could not be used for any other or different purpose. It could not be appropriated to the payment of teachers, nor expended in the erection of school *133houses; nor in the payment of other indebtedness of the school district, if any such existed. It could n.ot even pass through the hands of the treasurer of the school district. The collector was made the sole disbursing agent of the fund. • It is difficult to imagine a clearer case of special legislation. The money is not to be paid to the defendants in error, as a class, but as particular individuals. By no reasonable construction of the statute can any other person or persons legally claim the money thus authorized to be levied and collected.
It is contended that this Act of Assembly Joes not profess “ to regulate the affairs” of the township or school district. Affair is well defined to be, business; something to be transacted; matter; concern. Public affairs are matters relating to government. It is clear that the act do'es profess to deal with the affairs of the district. It imposes this specific business on the district which it was not chargeable with before. It gives to the collector of this tax, authority to pay over to persons to whom he could not pay before. It imposes taxes on the people which they were not legally chargeable with before. It is then a matter which concerns every person in the district, who was thereby made subject to this additional taxation. One of the highest attributes of governmental power is thereby applied to them. Their property is to be taken from them and given to others. It does then relate to the public affairs of the district. It seeks to regulate them by designating the manner in which, and the persons by whom, these affairs shall be conducted. It gives relief where no legal remedy existed before, and directs and regulates the action of the officers of the district. Thus it is a special act for a special purpose to regulate the affairs of the school district, and is in clear violation of art. ‘3, sect. 7, of the constitution. As this is decisive of the case it is unnecessary to consider whether the act is in conflict with art. 9, sect. 1, which declares all taxes shall be levied and collected under general laws. The leaimed judge erred in not entering judgment in favor of the plaintiffs in error on the demurrer.
Judgment reversed, and judgment is directed to be entered on the demurrer against the defendants in error with costs.